internal_revenue_service number release date index number ----------------------------------------------- -------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-119171-09 date october tys -------- ----- ------- tys -------- ----- ------- legend trust corporation fc1 state a state b advisor a individual accounting firm x date date date dear -------------- ------------------------------------------------ ---------------------- -------------------------------- ----------------------------- ------------- ------------ ----------------------------------------------------------------- ------------------- -------------------------- ----------------------- ----------------------- -------------------------- this is in response to a letter received by our office on date submitted on behalf of trust by trust 1’s authorized representative requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a mark to market election under section and an election under sec_855 with respect to each taxable_year in which any income is recognized as a result of the mark to market election the rulings contained in this letter are based upon information and representation sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of this ruling or to treasury regulations promulgated thereunder plr-119171-09 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts trust is a state a_trust that is a non-diversified series of corporation corporation is currently and for all times during the years at issue has been organized as a state b corporation and registered as an open-end management investment_company under the investment_company act of as amended trust is taxed as a regulated_investment_company ric under subchapter_m of the internal_revenue_code advisor a is currently and for all times during the years at issue has been the investment_advisor of trust a as investment_advisor and provider of administrative services advisor a is responsible for among other things assisting in the preparation of trust 1’s filings required to maintain trust 1’s qualifications and to satisfy applicable federal and state tax requirements accordingly trust relied upon advisor a to identify the holdings of trust that qualify as pfics accounting firm x served as the tax_return_preparer of the federal and state income and excise_tax returns of certain rics that advisor a manages including the returns of trust accounting firm x is responsible for preparing the sec_1296 pfic mark to market calculations for the foreign investment companies held by trust that are identified by advisor a as pfics at the time trust filed its form 1120-ric for its taxable years ending on date and date advisor a had not identified fc1 as a pfic on or about date advisor a determined that fc1 was a pfic during its ongoing due diligence with respect to pfic identification advisor a immediately notified accounting firm x that a mark to market election under sec_1296 was not made for fc1 in accordance with corporation 1’s policy of making a mark to market election for all identified pfics held by its funds upon discovering its inadvertent failure to make the elections trust sought the relief requested in this ruling for the years at issue trust relied on advisor a and accounting firm x for tax_advice advisor a failed to identify fc1 as a pfic and failed to advise trust of the possibility of making or the consequences of failing to make a qef election with respect to fc1 advisor a also failed to advise trust of the consequences of making or failing to make a mark to market election under sec_1296 with respect to fc1 trust paid dividends during the taxable years ending on date and date and made an election under sec_855 for both taxable years with respect to such plr-119171-09 dividends the purpose for the dividends and corresponding sec_855 elections was to eliminate trust 1’s investment_company_taxable_income and net_capital_gain for each taxable_year as well as eliminate any liability for the excise_tax required by sec_4982 with respect to investment_company_taxable_income after the close of each taxable_year however because trust was not aware that it may have had additional undistributed_income due to a potential mark to market election trust did not make the election under sec_855 with respect to the additional income trust has submitted an affidavit from individual who serves as trust 1’s treasurer and cfo and a’s managing director in support of this ruling_request individual on behalf of trust and a has made the following additional representations trust is not aware of any knowledge on the part of the service of trust 1’s failure to make the mark to market elections discussed herein granting the relief will not result in trust having a lower tax_liability in the aggregate for all years to which the regulatory election applies than trust would have had if the election had been made timely taking into account the time_value_of_money trust is not seeking to alter a return position for which an accuracy-related penalty has been or could have been imposed under sec_6662 of the code if trust had been informed of fc1’s status as a pfic trust would have made a timely mark to market election under sec_1296 for the taxable years at issue and would have paid additional dividends and included the resultant increased income for those years in the amount for which sec_855 elections were made the proposed elections will not affect any closed tax_year trust is not using hindsight in requesting relief under sec_301_9100-3 and no specific facts have changed since the due_date for making the elections which would make the elections advantageous to trust law sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be plr-119171-09 considered as having been paid during such taxable_year except as provided otherwise by sec_855 sec_1_855-1 provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned by a united_states_person at the close of any taxable_year the person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted responsibly and in good_faith if the taxpayer i ii iii requests relief before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable plr-119171-09 iv v diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief sec_301_9100-3 provides that the granting of relief may prejudice the interests of the government if i ii granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or the taxpayer year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the facts and representations submitted we conclude that the requirements are satisfied for granting a reasonable extension of time to make the election under sec_1296 for trust accordingly an extension of time of make the election under sec_1296 is granted with respect to trust 1’s federal_income_tax return for taxable years ending date and date further the requirements are satisfied for granting a reasonable extension of time to make the election under sec_855 on trust 1’s federal_income_tax returns for the taxable years ending date and date this ruling is limited to the timeliness of filing elections under sec_855 and sec_1296 except as specifically ruled upon herein we express no opinion concerning plr-119171-09 any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether trust has in fact satisfied all of the requirements of sec_855 and sec_1296 and the regulations thereunder we also express no opinion as to whether trust qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether trust 1’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than trust 1’s liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the district director’s office will determine trust 1’s tax_liability for the years involved if the district director’s office determines that trust 1’s tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s first and second representatives sincerely ethan a atticks senior technical reviewer branch international cc
